DETAILED ACTION

This Office action is in response to communication with the Applicant’s representative on 2 February 2022.

Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-5, 12-15 and 17-20 under 35 USC §103 as being unpatentable over CN 208130517 U to Chen in view of US Patent Application Publication No. US 2017/0060979 A1 to Webster et al. is withdrawn in light of arguments made.

The rejection of claims 6-11 and 16 under 35 USC §103 as being unpatentable over CN 208130517 U to Chen in view of US Patent Application Publication No. US 2017/0060979 A1 to Webster et al. and further in view of US Patent Application Publication No. US 2011/0055231 A1 to Huck et al. is withdrawn in light of arguments made.

Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scot Ringenberg on February 8, 2022.

The application has been amended as follows: 
Cancel claim 20 and replace with – 
           20.  (Currently Amended)     A method comprising: 
receiving, from a first executing program, a distributed program object announcement including a set of one or more time-stamped variables associated with an first actionable mechanism running the first executing program;
generating a distributed program object in memory; 
transmitting the distributed program object to at least one additional 
receiving one or more data packets from the at least one additional executing program; 
adjusting at least one time-stamped variable of the one or more time-stamped variables of the distributed program object stored in memory based on the one or more received data packets; 
transmitting one or more data packets to the first executing program, wherein the one or more data packets are configured to cause the first executing program to adjust at least one time-stamped variable of the one or more time-stamped variables associated with the actionable mechanism; and


The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are stated in the Applicant’s remarks dated November 23, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        February 9, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119